IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT CINCINNATI

MICHAEL POTEE,
Petitioner, : Case No. 1:18-cv-609
- VS - District Judge Susan J. Dlott
Magistrate Judge Michael R. Merz
Warden,

Chillicothe Correctional Institution,

Respondent.

DECISION AND ORDER

 

 

This habeas corpus case under 28 U.S.C. § 2254 is before the Court on Petitioner’s

Objections (ECF No. 14) to the Magistrate Judge’s Report and Recommendations recommending

dismissal of the case (“Report,” ECF No. 10). Although Petitioner was represented by counsel

until after the Report was filed, he has now discharged his attorney and filed the Objections pro se

(ECF No. 11).

As required by Fed.R.Civ.P. 72(b), the Court has reviewed de novo all the objections made

by Petitioner. Based on that review, the Court ADOPTS the Report and DISMISSES the case on

the following bases.
Ground One: Improper Venue

In his First Ground for Relief, Petitioner asserts he was improperly tried in Clermont
County for a drug transaction that took place in Hamilton County. The Magistrate Judge
recommended dismissing this claim because it does not state a claim for relief under the United
State Constitution. That is to say, no clause of the Constitution commands that an Ohio criminal
case must be tried in the county where the offenses occurred.

Potee frames his objections as a “First Assignment of Error.” He argues his venue claim
as a matter of due process under Article 10, § 1 of the Ohio Constitution and Ohio R. Crim. P.
7(A). He cites Ohio case law for the proposition that the prosecution must prove beyond a
reasonable doubt that the alleged crime occurred in the county where the indictment was returned
(Objections, ECF No. 14, PageID 1852, citing State v. Meridy, 2005-Ohio-241 (Ohio App. 12"
Dist. Jan. 24, 2005), which cites State v. Nevius, 147 Ohio St. 263 (1947), for the same proposition.

This objection misses the point of the Magistrate Judge’s analysis of Ground One. Habeas
corpus relief can only be granted for violations of the United States Constitution, whatever the
Ohio Constitution may require. The fact that a particular procedure is required by state law does
not mean that it is required by federal due process. Failure to abide by state law is not itself a
constitutional violation. Roberts v. City of Troy, 773 F.2d 720 (6" Cir. 1985). Violation by a State
of its own procedural rules does not necessarily constitute a violation of due process. Bates v.
Sponberg, 547 F.2d 325 (6" Cir. 1976); Ryan v. Aurora City Bd. of Educ., 540 F.2d 222, 228 (6"
Cir. 1976). “A state cannot be said to have a federal due process obligation to follow all of its
procedures; such a system would result in the constitutionalizing of every state rule, and would

not be administrable.” Levine v. Torvik, 986 F.2d 1506, 1515 (6" Cir. 1993).
If venue were an element of the crimes charged, then the State would be required to prove
it beyond a reasonable doubt. Jn re Winship, 397 U.S. 358 (1970). But the Supreme Court of Ohio
has held venue is not a material element of any offense charged. State v. Headley, 6 Ohio St.3d
475, 477, 6 Ohio B. 526, 453 N.E.2d 716 (1983).

Potee’s second objection, framed as a Second Assignment of Error, also complains of
improper venue (Objections, ECF No. 14, PageID 1853).

Petitioner’s first and second objections are without merit and are hereby OVERRULED.

Third Ground: Failure to Merge Offenses

Petitioner’s third objection (“assignment of error”) is that the trial court failed to merge the
drug trafficking and corrupting another with drugs convictions (Objections, ECF No. 14, PagelD
1854). The Petition never raised a claim of failure to merge or Double Jeopardy in federal
constitutional terms. A new claim in habeas corpus cannot be raised for the first time in objections
to a dispositive Report and Recommendations. Jalowiec v. Bradshaw, 657 F.3d 293 (6" Cir.

2011), citing Tyler v. Mitchell, 416 F.3d 500, 504 (6" Cir. 2005).

Fourth Ground: Insufficient Evidence to Support Conviction

Petitioner objects that there was insufficient evidence to support conviction on two counts

of corrupting another with drugs and on the involuntary manslaughter count. He had raised a

manifest weight of the evidence assignment of error on direct appeal and the Twelfth District
overruled that assignment. The Report quoted that decision at length and found that under Sixth
Circuit precedent a decision that a conviction is not against the manifest weight of the evidence
implicitly holds that there is sufficient evidence. Based on the evidence in the record, the Report
concluded the Twelfth District’s decision was not an unreasonable application of controlling
Supreme Court precedent, to wit, Jackson v. Virginia, 443 U.S. 307 (1979)(ECF No. 10, PageID
1837),

Having reviewed the Report de novo in light of Petitioner’s Objections, the Court agrees
with the Magistrate Judge’s finding: the Twelfth District’s decision that there was sufficient

evidence to convict is entitled to deference under 28 U.S.C. § 2254(d)(1).
Conclusion

Petitioner’s Objections are OVERRULED and the Report is ADOPTED. The Clerk shall
enter judgment dismissing the Petition with prejudice. Because reasonable jurists would not
disagree with this conclusion, Petitioner is denied a certificate of appealability and the Court
certifies to the Sixth Circuit that any appeal would be objectively frivolous and should not be

permitted to proceed in forma pauperis.

January Jo. 2020.

Dlott
United States District Judge
